         Case 1:19-cv-00982-MCC Document 19 Filed 05/06/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


TAMMY ANN STROUD,                        :      Civil No. 1:19-CV-982
                                         :
                     Plaintiff,          :
                                         :
        v.                               :
                                         :      (Magistrate Judge Carlson)
ANDREW SAUL,                             :
Commissioner of Social Security,         :
                                         :
                     Defendant.          :

                    MEMORANDUM OPINION AND ORDER

   I.        Factual and Procedural Background

        This case is a Social Security appeal which is fully briefed on its merits. In

this appeal, the plaintiff argues various merits issues and also contends that this

appeal should be remanded for rehearing before a properly appointed Administrative

Law Judge pursuant to Lucia v. S.E.C., 138 S. Ct. 2044 (2018), which held that

certain federal agency Administrative Law Judges were “Officers of the United

States,” within the meaning of the Appointments Clause of the United States

Constitution, Art. II, § 2, cl. 2, and therefore should have been appointed to their

positions by either the President, a court of law, or the Department head. Thus, one

of the central issues in this appeal is the plaintiff’s assertion that this case was heard

by an ALJ who was appointed through a constitutionally infirm process under the


                                               1
        Case 1:19-cv-00982-MCC Document 19 Filed 05/06/20 Page 2 of 7




Appointments Clause, a legal defect which now requires a remand in order to allow

the Commissioner to conduct a new administrative hearing before a constitutionally

appointed ALJ other than the one who presided over the claimant’s first hearing.

      We stayed consideration of this case because the question of the application

of Lucia to Social Security ALJs was pending before the United States Court of

Appeals for the Third Circuit in two cases, Bizarre v. Comm’r of Soc. Sec., No. 19-

1773 (3d Cir. 2020) and Cirko v. Comm’r of Soc. Sec., No. 19-1772 (3d Cir. 2020).

These appeals raised one of the same issue presented in this case, i.e., whether a

plaintiff forfeited the appointments clause challenge by failing to raise the issue

during administrative proceedings. On January 23, 2020, the Court of Appeals held

that “that exhaustion is not required in this context,” and affirmed a decision which

called for the remand of a Social Security appeal for re-hearing by an ALJ who was

properly appointed under the Appointments Clause to the United States Constitution.

Cirko on behalf of Cirko v. Comm'r of Soc. Sec., 948 F.3d 148, 152 (3d Cir. 2020).

      The holding in Cirko controls here and would compel a remand of this case.

Recognizing our duty to follow the mandate of the Court of Appeals in Cirko once

that mandate issued, we lifted this stay, in part, but deferred any action on a remand

based upon the Cirko decision until the time for filing a petition for rehearing en

banc expired and the mandate of the Court of Appeals issued in that case. On March

9, 2020, the Commissioner filed a petition for rehearing en banc in Cirko. This

                                             2
          Case 1:19-cv-00982-MCC Document 19 Filed 05/06/20 Page 3 of 7




petition for rehearing had the effect of delaying the issuance of the mandate in Cirko

pending the resolution of this petition for rehearing, and we further stayed this case

pending the outcome of the Cirko petition for rehearing.

         On March 26, 2020, the Court of Appeals denied the Commissioner’s petition

for rehearing, an action which has substantive significance in this case since under

Rule 41 of the Federal Rules of Appellate Procedure, the Court of Appeals mandate

must issue 7 days after the entry of an order denying a petition for hearing. Fed. R.

App. P. 41(b). With the issuance of the mandate in Cirko, the plaintiff’s Social

Security appeal, which has been delayed for a protracted period of time while the

parties litigated this Appointments Clause issue, is now fully ripe. Since the Cirko

decision now compels that this case be remanded to the Commissioner for a hearing

before a properly appointed ALJ, we will enter an order remanding this appeal.

   II.      Discussion

         These recent developments have legal significance in this case since in Cirko,

the Court of Appeals spoke to the issue of whether Social Security ALJs were

appointed through a constitutionally infirm process under the Appointments Clause

and found that the former appointment process violated the Constitution and

compelled a remand for re-hearing by an ALJ who was properly appointed under the

Appointments Clause to the United States Constitution. Cirko on behalf of Cirko v.

Comm'r of Soc. Sec., 948 F.3d 148, 152 (3d Cir. 2020).

                                               3
        Case 1:19-cv-00982-MCC Document 19 Filed 05/06/20 Page 4 of 7




      Once the Court of Appeals issued its mandate in Cirko, as a trial court we

“must implement both ‘the letter and the spirit of the mandate, taking into account

the appellate court's opinion and the circumstances it embraces.’ ” Delgrosso v.

Spang & Co., 903 F.2d 234, 240 (3d Cir. 1990).1 Following Cirko, and in accordance


1
 With the denial of this petition for rehearing, and the issuance of the court of
appeals’ mandate, the only possible legal avenue of relief for the Commissioner in
Cirko would be a petition for writ of certiorari directed to the United States Supreme
Court. However, the granting of such petitions is entirely discretionary with the
Supreme Court and, in our view, the mere possibility that the Commissioner might
seek discretionary Supreme Court review, standing alone, does not justify further
delay in the litigation of this Social Security appeal. We reach this conclusion guided
by the knowledge that any stay of this mandate pending Supreme Court review
would require an unusual, exacting and highly demanding showing. As the Court of
Appeals has observed:

      In exceptional cases, a party may obtain a stay of our mandate if it can
      demonstrate that its petition presents a “substantial question and that
      there is good cause for a stay.” Fed. R. App. P. 41(d)(2)(A) (2007). This
      standard requires the movant to show: (1) a reasonable probability that
      the Supreme Court will grant certiorari; (2) a reasonable possibility
      that at least five Justices would vote to reverse this Court's judgment;
      and (3) a likelihood of irreparable injury absent a stay. In a close case,
      the movant should make a showing that, on balance, the interests of the
      parties and the public favor a stay.

Nara v. Frank, 494 F.3d 1132, 1133 (3d Cir. 2007) (emphasis added).

Given the extraordinary showing that the Commissioner would have to make in
order to obtain a stay of the mandate in Cirko pending Supreme Court review, we
do not believe that further delay in these proceedings is necessary or appropriate
based upon a speculative notion that the Commissioner may seek further review of
that decision, may request a stay of Cirko pending Supreme Court review, and may
satisfy the very precise standards prescribed by law for such a stay. Of course if the
Commissioner can successfully run this legal gauntlet, obtain Solicitor General
approval to pursue a petition for writ of certiorari, persuade the Supreme Court to
                                             4
        Case 1:19-cv-00982-MCC Document 19 Filed 05/06/20 Page 5 of 7




with the Court of Appeals’ decision in Cirko, we will join the rising tide of case law

in this circuit remanding Social Security appeals to the Commissioner for a new

hearing before an ALJ who has been properly appointed under the Appointments

Clause to the United States Constitution. See e.g., Dove-Ridgeway v. Saul, No. CV

19-35-LPS-MPT, 2020 WL 1506119, at *1 (D. Del. Mar. 30, 2020); Tate v. Saul,

No. CV 19-3751, 2020 WL 1443492, at *1 (E.D. Pa. Mar. 19, 2020); Burke v. Saul,

No. CV 19-3206, 2020 WL 1042422, at *2 (E.D. Pa. Mar. 4, 2020); Anderson v.

Saul, No. CV 3:18-2238, 2020 WL 814927, at *1 (M.D. Pa. Feb. 18, 2020); Walker

v. Saul, No. CV 18-5542, 2020 WL 996420, at *1 (E.D. Pa. Feb. 28, 2020); Sanchez

v. Saul, No. CV 18-5018, 2020 WL 430811, at *1 (E.D. Pa. Jan. 28, 2020); Simmons

on behalf of A.B. v. Saul, No. CV 19-2205, 2020 WL 470304, at *1 (E.D. Pa. Jan.

29, 2020).

      We further note that, consistent with the Supreme Court’s decision in Lucia,

which prescribed that the remedy for an Appointments Clause violation was a

remand to an ALJ other than the ALJ who initially heard the case, we will direct a

“remand the case for a new administrative hearing before a constitutionally

appointed ALJ other than the one who presided over the claimant’s first hearing.”



grant certiorari review, and meet the exacting and high standard required to further
stay the Cirko decision, then upon request we could vacate this decision. However,
we do not believe that action in this case should await further litigation in Cirko
since prospects of success in this litigation is increasingly remote.
                                                5
       Case 1:19-cv-00982-MCC Document 19 Filed 05/06/20 Page 6 of 7




Burke v. Saul, No. CV 19-3206, 2020 WL 1042422, at *2 (E.D. Pa. Mar. 4, 2020).

Finally, “[b]ecause the Court has found a basis for remand on these grounds, we

need not address the plaintiff’s remaining arguments. To the extent that any other

error occurred, it may be remedied on remand.” Holst v. Saul, No. 4:18-CV-2182,

2019 WL 5457920, at *9 (M.D. Pa. Sept. 10, 2019), report and recommendation

adopted, No. 4:18-CV-02182, 2019 WL 5424365 (M.D. Pa. Oct. 23, 2019).

      An appropriate order follows.




                                           6
       Case 1:19-cv-00982-MCC Document 19 Filed 05/06/20 Page 7 of 7




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


TAMMY ANN STROUD,                     :     Civil No. 1:19-CV-982
                                      :
                   Plaintiff,         :
                                      :
      v.                              :
                                      :     (Magistrate Judge Carlson)
ANDREW SAUL,                          :
Commissioner of Social Security,      :
                                      :
                   Defendant.         :

                                     ORDER

      In accordance with the accompanying Memorandum Opinion, IT IS

ORDERED that the final decision of the Commissioner denying these claims is

VACATED, and this case is REMANDED to the Commissioner to conduct a new

administrative hearing before a constitutionally appointed ALJ other than the one

who presided over the claimant’s first hearing once the mandate in Cirko on behalf

of Cirko v. Comm'r of Soc. Sec., 948 F.3d 148 (3d Cir. 2020) is issued by the Court

of Appeals. The clerk of court is further ORDERED to CLOSE this file.

      SO ORDERED this 6th day of May 2020.


                                                   /S/ Martin C. Carlson
                                                   Martin C. Carlson
                                                   United States Magistrate Judge




                                            7
